DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9-11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Jr et al (US 2018/0199080 A1) in view of Abedini et al (US 10,609,661 B2). Hereinafter referred as Jackson and Abedini.
Regarding claims 1 and 11, Jackson teaches an operating method of an electronic device and device, comprising: detecting a reference timing point and a reference location within text broadcasting data and a sports play video (the contextual  clip generator may identify a particular time point or multiple time points (in some cases incorporating a predicted delay time period from the time the users viewed the event to the time an average user generates a tweet) to identify a range of time points within the context without relying on the match metadata (page 7 paragraph (0066)), respectively, by mapping the text broadcasting data and the sports play video based on events occurring during sports play (referring to Fig. 5B, a timeline is shown where the current playback position is far long within the live content timeline, such that multiple contextual clips corresponding to significant events (505), (506), (507), (508), (509) and (510) have been identified during the soccer match as it has occurred thus far (page 8 paragraph (0079))); detecting a target location from the reference location in the sports play video (the user may further be asked to input particular preferred types of plays or events, in-game or out-of-game highlights, clips associated with non-play metadata such as clips of specific player close-ups, plays taking place in particular location on the pitch/field of play, and the like (page 9 paragraph (0089)); and providing a target video based on the target location within the sports play video (figure 2 and page 5 paragraph (0053)). 
However, Jackson is silent in teaching applying a time interval to the reference location, wherein the time interval is an amount of time between the reference timing point and target timing point within the text broadcasting data. Abedini teaches on (column 2 lines 29-41) determining, based on a physical broadcast channel (PBCH) transmission periodicity and a duration of a PBCH transmission time interval (TTI), a first set of one or more bits of a timing reference number conveyed in the PBCH that change over a duration of the TTI, transmitting multiple versions of a physical broadcast channel PBCH within the TTI, wherein each version of the PBCH has same content including a second set of bits of the timing reference number that do not change over the duration of the TTI. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Jackson’s reference to include the teachings of Abedini for applying a time interval to the reference location, wherein the time interval is an amount of time between the reference timing point and target timing point within the text broadcasting data before the effective filing date of the claimed invention. A useful combination is found on Abedini (column 1 lines 15-17) the present disclosure relates generally to wireless communication system, and more particularly, to methods and apparatus for conveying timing information.

Regarding claims 7 and 17, Jackson and Abedini teach the operating method and device of claims 1 and 11. Jackson teaches the providing of the target video comprises providing a combined target video by combining the target video with at least another target video (how much time would you like to have the videos combined? figure 6). 
Regarding claims 9 and 19, Jackson and Abedini teach the operating method and device of claims 7 and 17. Jackson teaches the sports play is soccer, the events comprise a score (figure 2), and the target video comprises an individual score video or a score collection video (figure 8). 
Regarding claim 10, Jackson and Abedini teach a non-transitory computer-readable recording medium for storing a program for executing the operating method of an electronic device as defined in claim 1 (Jackson page 1 paragraph (0007)).

Claims 2-6, 8, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Jr et al (US 2018/0199080 A1) in further view of Thompson et al (US 2019/0076741 A1). Hereinafter referred as Jackson, Abedini and Thompson.
Regarding claims 2 and 12, Jackson and Abedini teach the operating method and device of claims 1 and 11. However, Jackson and Abedini teach are silent in teaching confirming occurrence locations of the events in the sports play video, respectively, by recognizing a score board of the sports play video. Thompson discloses in (page 31 paragraph (0306)) the automated techniques may recognize changes in the scoreboard, the play clock, referee signals and other events to indicate a starting point and an ending point for various content segments. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Jackson’s, and Abedini’s reference to include the teachings of Thompson for confirming occurrence locations of the events in the sports play video, respectively, by recognizing a score board of the sports play video before the effective filing date of the claimed invention. A useful combination is found on Thompson (page 2 paragraph (0052)) in one aspect, the application describes a content rich fantasy sports experience in which users are able to consume content associated with the athletes, teams, and leagues associated with their fantasy teams. 
 
Regarding claims 3 and 13, Jackson, Abedini and Thompson teach the operating method and device of claims 2 and 12. Jackson teaches confirming motion sections of predetermined motions between the occurrence locations, respectively, by recognizing the predetermined motions in the sports play video (page 7 paragraph (0071)). 
Regarding claims 4 and 14, Jackson, Abedini and Thompson teach the operating method and device of claims 3 and 13. Jackson teaches detecting of the reference timing point and the reference location (timeline (210) in figure 2) comprises: checking actual timing points of the events in the text broadcasting data (page 8 paragraph (0079)); mapping the occurrence locations and the actual timing points (figure 5B), respectively; detecting an actual timing point of a first event, among the events, as the reference timing point (page 5 paragraph (0053)); and detecting the reference location by applying each of time intervals between the reference timing point and each of the actual timing points of remaining events among the events in the text broadcasting data to each of the motion sections between the occurrence locations (the user may further be asked to input particular preferred types of plays or events, in-game or out-of-game highlights, clips associated with non-play metadata such as clips of specific player close-ups, plays taking place in particular location on the pitch/field of play, and the like (page 9 paragraph (0089) also see page 4 paragraph (0046)). 
Regarding claims 5 and 15, Jackson, Abedini and Thompson teach the operating method and device of claims 3 and 13. Jackson teaches providing of the target video comprises determining the target video based on a motion section comprising the target location (page 7 paragraph (0071)). 
Regarding claims 6 and 16, Jackson, Abedini and Thompson teach the operating method and device of claims 2 and 12. Thompson teaches confirming of the occurrence locations comprises: recognizing the score board in the sports play video (page 31 paragraph (0306)). Jackson teaches identifying a predetermined index within the score board (figure 2); recognizing an event count based on a location of the index within the score board (timeline (210) in figure 2); and confirming the occurrence location of each event when the event count is changed (figure 5b and page 8 paragraph (0079)). 
Regarding claims 8 and 18, Jackson, Abedini and Thompson teach the operating method and device of claims 5 and 15. Jackson teaches the sports play is baseball (page 10 paragraph (0092)), the events comprise pitching, the target video comprise an individual batter’s box video, the motions comprise a pitching motion, and a starting point of the target video indicates a starting position of a first pitch motion in an individual batter’s box in the sports play video (page 5 paragraph (0048) and page 6 paragraph (0061)). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424